PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/256,690
Filing Date: 24 Jan 2019
Appellant(s): Teodorescu et al.



__________________
Lance A. Foster
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “about” as recited in claims 8-9, 11, and 16-17 is a relative term which renders the claims indefinite. The claim language and specifications fail to further clarify the metes and bounds of the context “about” with respect to at least the numerical values established as one of ordinary skill in the art would have some confusion as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0345952 A1 (i.e. Short, Jr. et al.) in view of US Publication 2017/0198527 A1 (i.e. Delwiche et al.).

In regards to claim 1, Short, Jr. discloses: A reaming tool (as shown in at least figure 1B) for use in a wellbore (100; see at least abstract and figure 1), the reaming tool comprising: 
(a) an elongated tubular body (of 106) with an outer surface (as shown in at least figure 1B); 
(b) at least first (at least 102) and second (at least 104) reamer sections (2 sections can be established to be a part of either 102 or 104 as well) formed on the tubular body (as shown in at least figure 1B), the first and second reamer sections (i) being positioned circumferentially opposite one another (at least sections facing arrows point to elements 102 and 104 are depicted to be circumferentially opposite one another in light of the contact faces as shown in at least figure 1B), and (ii) each having at least two blades (of 108, 110); 
(c) the first reamer section including a majority of cutting tooth inserts (at least paragraphs [0025-0026 and 0034-0043], introduces cutting tooth inserts about the reamer section; the alignment of the sets of teeth relative to the centerline of the drill pipe, the distance between teeth and sets of teeth, the diameter of rotational path of the teeth, number of teeth and sets of teeth, shape and eccentricity of the reamer surface holding the teeth and the like may be varied; as shown in at least figures 1, 10, and 12-14);
and (d) the second reamer section including inserts (as shown in at least figures 1, 10, and 12-14).

Nonetheless, Delwiche discloses: (c) the first reamer section including at least one rounded dome insert (see at least rounded dome insert elements 16-22) and a majority of cutting tooth inserts; and (d) the second reamer section including a majority of rounded dome inserts (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. to include the teachings of Delwiche, by modifying the inserts of the first and second reamer sections taught by Short, Jr. to include for rounded dome inserts taught by Delwiche to maintain the size any portions of the wall of the hole that are undersize (paragraph [0002]).
 

In regards to claim 2, Short, Jr. discloses the first reamer section (102). Delwiche discloses: rounded dome inserts in the reaming section (see at least rounded done insert elements 16-22) as a percentage of total inserts in the reaming section (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the number of rounded dome inserts in the reaming section as a percentage of total inserts in the reaming section is less than about 30%.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the number of rounded dome inserts in the reaming section as a percentage of total inserts 

In regards to claim 3, Short, Jr. discloses the second reamer section (104). Delwiche discloses: rounded dome inserts in the reaming section (see at least rounded done insert elements 16-22) as a percentage of total inserts in the reaming section (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the number of rounded dome inserts in the reaming section as a percentage of total inserts in the reaming section is at least 80%.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the number of rounded dome inserts in the reaming section as a percentage of total inserts in the reaming section is at least 80% to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 4, Short, Jr. discloses cutting tooth inserts in the second reamer section (as shown in at least figures 1, 10, and 12-14).
	However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein there are no cutting tooth inserts in the second reamer section.
	Nonetheless, it has been held that rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche to include for the 2 finite number of predictable solutions of either having cutting tooth inserts or not having cutting tooth inserts in the reamer section to allow for successfully operating and 

In regards to claim 5, Short, Jr. discloses the inserts of the second reaming section and cutting tooth inserts at the first reaming section (as disclosed in claim 1 above). Delwiche discloses: rounded dome inserts in the reaming section (see at least rounded done insert elements 16-22) in combination with cutting inserts (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein a top of the rounded dome inserts in the second reaming section are at a height no greater than a top of the cutting tooth inserts in the first reaming section.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


In regards to claim 6, Short, Jr. discloses the first reamer section (as disclosed in claim 11 above). Delwiche discloses: an uppermost surface of the at least one rounded dome insert in the reamer section and the uppermost surface of the cutter tooth inserts in the reamer section (see at least rounded dome insert elements 16-22; as disclosed in claim 11 above).
	However, Short, Jr. in view of Delwiche appears to be silent in regards to: wherein an uppermost surface of the at least one rounded dome insert in the first reamer section is elevated higher than the uppermost surface of the cutter tooth inserts in the first reamer section.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).  
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 7, Short, Jr. further discloses: wherein the first and second reamer sections include: (i) at least three blades having a length extending in a spiral orientation across less than the entire circumference of the outer surface of the tubular body (as shown in figure 10); and (ii) the blades having a pitch with respect to the perpendicular axis of the tubular body (the pitch is established in at least figures 10 & 13-14, which introduces the angle between the tool perpendicular axis and the pitch line of the blade about the cutting elements).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: (ii) the blades having a pitch with respect to the perpendicular axis of the tubular body of less than about 30°.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 8, Short, Jr. further discloses: the blades having a pitch with respect to the perpendicular axis of the tubular body (the pitch is established in at least figures 10 & 13-14, which introduces the angle between the tool perpendicular axis and the pitch line of the blade about the cutting elements).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the pitch is between about 5° and about 15°.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the pitch to be between about 5° and about 15° to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 9, Short, Jr. further discloses: wherein the blades (as shown in figure 10) have a top surface and cutting tooth inserts (at least paragraphs [0025-0026 and 0034-0043], introduces cutting tooth inserts about the reamer section; the alignment of the sets of teeth relative to the centerline of the drill pipe, the distance between teeth and sets of teeth, the diameter of rotational path of the teeth, number of teeth and sets of teeth, shape and eccentricity of the reamer surface holding the teeth and the like may be varied).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the blades have a top surface having a width about twice a diameter of the cutting tooth inserts.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the blades to have a top surface having a width about twice a diameter of the cutting tooth inserts to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 10, Short, Jr. further discloses: wherein the spiral orientation is in a direction causing the lead cutting tooth insert on each blade in the first reaming section, given a direction of reaming tool rotation, to be positioned further in a downhole direction than the other inserts on the respective blade (as shown in figures 10 &13  which introduces the spiral orientation having a leading end comprising of cutting tooth inserts to allow for further positioning the tool further downhole).

In regards to claim 11, Short, Jr. discloses: A method of performing reaming operations within a wellbore formed through a formation (at least paragraph [0003 & 0012], introduces methods and apparatus for drilling wells and, more particularly, to a reamer and corresponding method for enlarging the drift diameter and improving the well path of a well bore), the method comprising the steps of: 
(a) positioning a drill string (106) in the wellbore (100), the drill including a drill bit (at least claim 3 introduces a drill bit to which the reamers are coupled) and a reaming tool (as shown in at least figure 1B), the reaming tool comprising: 
(i) an elongated tubular body (of 106) with an outer surface (as shown in at least figure 1B); 
(ii) at least first (at least 102) and second (at least 104) reamer sections (2 sections can be established to be a part of either 102 or 104 as well) formed on the tubular body (as shown in at least figure 1B), the first and second reamer sections (1) being positioned circumferentially opposite one another (at least sections facing arrows point to elements 102 and 104 are depicted to be circumferentially opposite one another in light of the contact faces as shown in at least figure 1B), and (2) each having at least two blades (of 108, 110); 
(iii) the first reamer section including a majority of cutting tooth inserts (at least paragraphs [0025-0026 and 0034-0043], introduces cutting tooth inserts about the reamer section; the alignment of the sets of teeth relative to the centerline of the drill pipe, the distance between teeth and sets of teeth, the diameter of rotational path of the teeth, number of teeth and sets of teeth, shape and eccentricity of the reamer surface holding the teeth and the like may be varied).
	However, Short, Jr. appears to be silent in regards to: a method of performing reaming operations within a wellbore formed through a formation having an unconfined compressive strength over about 10 ksi; (iii) the first reamer section including at least one rounded dome insert and a majority of cutting tooth inserts; and (iv) the second reamer section including a majority of rounded dome inserts; (b) operating the reaming tool in the wellbore at between about 60 and about 100 revolutions per minute (RPM).
Nonetheless, Delwiche discloses: (iii) the first reamer section including at least one rounded dome insert (see at least rounded dome insert elements 16-22) a majority of cutting tooth inserts; and (iv) the second reamer section including a majority of rounded dome inserts (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Mageren to include the teachings of Delwiche, by modifying the inserts of the first and second reamer sections taught by Short, Jr. in view of Mageren to include for rounded dome inserts taught by Delwiche to maintain the size any portions of the wall of the hole that are undersize (paragraph [0002]).
Furthermore, Short, Jr. in view of Mageren with the teachings of Delwiche appear to be silent in regards to: a method of performing reaming operations within a wellbore formed through a formation having an unconfined compressive strength over about 10 ksi; (b) operating the reaming tool in the wellbore at between about 60 and about 100 revolutions per minute (RPM).
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the reamer section to include for performing reaming operations within a wellbore formed through a 

In regards to claim 12, Short, Jr. discloses the first reamer section (102). Delwiche discloses: rounded dome inserts in the reaming section (see at least rounded done insert elements 16-22) as a percentage of total inserts in the reaming section (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the number of rounded dome inserts in the reaming section as a percentage of total inserts in the reaming section is less than about 30%.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the number of rounded dome inserts in the reaming section as a percentage of total inserts in the reaming section is less than about 30% to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 13, Short, Jr. discloses the second reamer section (104). Delwiche discloses: rounded dome inserts in the reaming section (see at least rounded done insert elements 16-22) as a percentage of total inserts in the reaming section (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
as a percentage of total inserts in the reaming section is at least 80%.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the number of rounded dome inserts in the reaming section as a percentage of total inserts in the reaming section is at least 80% to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 14, Short, Jr. discloses cutting tooth inserts in the second reamer section (as shown in at least figures 1, 10, and 12-14).
	However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein there are no cutting tooth inserts in the second reamer section.
	Nonetheless, it has been held that rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche to include for the 2 finite number of predictable solutions of either having cutting tooth inserts or not having cutting tooth inserts in the reamer section to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes.

In regards to claim 15, Short, Jr. further discloses: wherein the first and second reamer sections include: (i) at least three blades having a length extending in a spiral orientation across less than the entire circumference of the outer surface of the tubular body (as shown in figure 10); and (ii) the blades having a pitch with respect to the perpendicular axis of the tubular body (the pitch is established in at least figures 10 & 13-14, which introduces the angle between the tool perpendicular axis and the pitch line of the blade about the cutting elements).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: (ii) the blades having a pitch with respect to the perpendicular axis of the tubular body of less than about 30°.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the blades to have a pitch with respect to the perpendicular axis of the tubular body of less than about 30° to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 16, Short, Jr. further discloses: the blades having a pitch with respect to the perpendicular axis of the tubular body (the pitch is established in at least figures 10 & 13-14, which introduces the angle between the tool perpendicular axis and the pitch line of the blade about the cutting elements).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the pitch is between about 5° and about 15°.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the pitch 

In regards to claim 17, Short, Jr. further discloses: wherein the blades (as shown in figure 10) have a top surface and cutting tooth inserts (at least paragraphs [0025-0026 and 0034-0043], introduces cutting tooth inserts about the reamer section; the alignment of the sets of teeth relative to the centerline of the drill pipe, the distance between teeth and sets of teeth, the diameter of rotational path of the teeth, number of teeth and sets of teeth, shape and eccentricity of the reamer surface holding the teeth and the like may be varied).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein the blades have a top surface having a width about twice a diameter of the cutting tooth inserts.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the blades to have a top surface having a width about twice a diameter of the cutting tooth inserts 

In regards to claim 18, Short, Jr. further discloses: wherein the spiral orientation is in a direction causing the lead cutting tooth insert on each blade in the first reaming section, given a direction of reaming tool rotation, to be positioned further in a downhole direction than the other inserts on the respective blade (as shown in figures 10 &13  which introduces the spiral orientation having a leading end comprising of cutting tooth inserts to allow for further positioning the tool further downhole).

In regards to claim 19, Short, Jr. discloses the inserts of the second reaming section and cutting tooth inserts at the first reaming section (at least paragraphs [0025-0026 and 0034-0043], introduces cutting tooth inserts about the reamer section; the alignment of the sets of teeth relative to the centerline of the drill pipe, the distance between teeth and sets of teeth, the diameter of rotational path of the teeth, number of teeth and sets of teeth, shape and eccentricity of the reamer surface holding the teeth and the like may be varied; see claim 11 above). Delwiche discloses: rounded dome inserts in the reaming section (see at least rounded done insert elements 16-22) in combination with cutting inserts (at least paragraphs [0012, 0055-0064 & 0080-0088], introduces various embodiments of the shapes of the diamond impregnated inserts according to the invention, such inserts 16, 18, 20 being used in combination as detailed in the preceding figures; the leading and lateral edges of the helical blades 6 comprise cutting diamond impregnated inserts 10, while the central part of the blades comprises at least one type of wear resistant inserts 12; the two tapered portions comprise a mixture of diamond impregnated inserts 14, the mixture comprising cutting diamond impregnated inserts and wear resistant diamond impregnated inserts).
However, Short, Jr. in view of Delwiche appear to be silent in regards to: wherein a top of the rounded dome inserts in the second reaming section are at a height no greater than a top of the cutting tooth inserts in the first reaming section.
	Nonetheless, it has been held a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche, to include for the top of the rounded dome inserts in the second reaming section to be at a height no greater than the top of the cutting tooth inserts in the first reaming section to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

In regards to claim 20, Short, Jr. discloses the first reamer section (as disclosed in claim 11 above). Delwiche discloses: an uppermost surface of the at least one rounded dome insert in the reamer section and the uppermost surface of the cutter (see at least rounded dome insert elements 16-22; as disclosed in claim 11 above).
	However, Short, Jr. in view of Delwiche appears to be silent in regards to: wherein an uppermost surface of the at least one rounded dome insert in the first reamer section is elevated higher than the uppermost surface of the cutter tooth inserts in the first reamer section.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).  
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Short, Jr. in view of Delwiche to include for an uppermost surface of the at least one rounded dome insert in the first reamer section is elevated higher than the uppermost surface of the cutter tooth inserts in the first reamer section to allow for successfully operating and maintaining the reamer-stabilizer tool within the wellbore for optimal hydrocarbon recovery purposes. 

(2) Response to Argument
Appellant argues that using the cited case law introduced within the Office action dated 11/24/2020 for purposes of making it obvious to modify US Publication 2014/0345952 A1 (i.e. Short, Jr. et al.) in view of US Publication 2017/0198527 A1 (i.e. Delwiche et al.) “…for the reamer section to include for a majority of rounded dome In re Antonie) that any given percentage of rounded dome inserts should be established on one reamer section vs. a circumferentially opposing reamer section”. Firstly, Examiner notes that though the argument(s) presented by the Appellant were focused towards the case laws presented within at least claim 1 in light of claiming certain “amounts” of rounded dome inserts and/or cutting elements within a reamer tool, the combination of the prior art references (i.e. Short, Jr. in view of Delwiche) already teach the limitations reciting the particular claim languages. It should also be noted that MPEP 1207.03(a), section II (SITUATIONS THAT ARE NOT CONSIDERED NEW GROUNDS OF REJECTION) states that “Relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings” does not constitute a new grounds of rejection. With that being said, Examiner respectfully notes that Short, Jr. introduces for a reamer tool, as shown in at least figure 1B therein, to include for 2 separate reamer sections comprising of cutting elements (i.e. elements 310). The teachings of Delwiche was brought in under a 35 U.S.C. 103 rejection to cure the deficiencies of Short, Jr having rounded dome inserts, as well as, certain amount (i.e. “majority”) of rounded dome inserts and/or cutting elements in certain areas of a reamer tool. Though, Delwiche may not explicitly state the language surrounding the keyword “majority” (or anything of the like) within the disclosure of the Delwiche, it should be noted that at least paragraphs [0012, 0055-0064 & 0080-0088], introduces “….various embodiments of the shapes of combination as detailed in the preceding figures”. Preceding figure 4 of Delwiche introduces both rounded dome inserts and cutting elements, in which it would have been obvious to use a combination of those particular elements within a reamer tool “…to maintain the size any portions of the wall of the hole that are undersize (paragraph [0002])”. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
Conferees:

/WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676                                                                                                                                                                                                        /Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.